EXHIBIT CHANGE IN CONTROL AGREEMENT dated as of February 25, 2010 between The Brink’s Company, a Virginia corporation (the “Company”), and McAlister C. Marshall, II (the “Executive”). The Company and the Executive agree to terminate, as of the date hereof, the Change in Control Agreement between the parties, dated September 15, 2008, as amended, and to substitute therefor this Agreement, and the Company and the Executive further agree as follows: SECTION1.Definitions.As used in this Agreement: (a)“Affiliate” has the meaning ascribed thereto in Rule12b-2 pursuant to the Securities
